Proceeding to discipline respondent, an attorney, admitted to the Bar on March 8, 1911. On June 27, 1966 the issues were referred to a Justice of the Supreme Court for hearing and report. On October 19, 1966 the said Justice reported that he found respondent guilty of the following charges: (a) On June 20, 1956 respondent borrowed from a client $28,000 and executed a bond and mortgage, due July 1, 1957, on a home he was then purchasing; respondent failed to make any payments of principal or interest, permitted the Statute of Limitations to expire, and when the client instituted an action to foreclose the mortgage in June, 1965, pleaded the Statute of Limitations; (b) On June 28, 1963 another client of respondent sold property for $22,749.19, all of which (except $2,000) the client turned over to respondent, at the latter’s request; respondent paid off a mortgage of $2,027.50 and paid the client $8,500 over the course of 2% years; however, respondent failed to account for the difference of $10,221.69 after repeated demand therefor; respondent never had in his bank account sufficient to account for and pay over the amount owing to the client; (c) On April 1, 1954 there was admitted to probate a will in which respondent was named as a coexecutor; on May 19, 1955 respondent mailed to each of the seven residuary legatees $850 and agreed to pay the balance of the legacies within several weeks; up to the date of the Referee’s report (12% years after the will was admitted to probate), respondent had not yet filed a final account or made distribution of the assets despite repeated demands therefor; (d) In three other estates (wherein decedents died in 1929, 1941 and 1963 respectively) respondent failed to file transfer tax or estate tax proceedings, in each of which estates he was the attorney for the estate representative; (e) In October, 1963 a client turned over to respondent $6,123.72, the proceeds of a real estate transaction, which respondent failed to repay, although respondent claims a credit for $1,663.04 for legal fees and expenses; furthermore, on March 17, 1964 the same client turned over to respondent $10,700, which he repaid to her about December 10, 1964 only after a lawsuit was instituted to recover the said sum and complaint was made to the District Attorney of. Nassau County. The findings of the Referee are fully sustained by the evidence and warrant disbarment. The motion to confirm the report is granted and respondent is disbarred, effective as of the entry of the order hereon. Beldock, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.